DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claims 11, 13-16 and 18-20 are rejected under 35 U.S.C. 102a1 as being anticipated by Jang et al. (US 2017/0194089).
Regarding claim 11, Jang et al. (figures 1-5 and para 0048-0062) discloses a body (see figure 1); and a coil (2) disposed in the body and including at least one coil winding between opposing first and second ends thereof (see figure 1), wherein the first end of the coil includes a first main lead-out portion (2a) and a first auxiliary lead-out portion (2b) exposed to different respective surfaces of the body at locations spaced apart from each other (see figure 1) wherein the second end of the coil includes a second main lead-out portion (2c)(see para 0057 and figure 5 disclosing wherein 2c can be reasonably broadly interpreted as a second main lead-out portion) and a second auxiliary lead-out portion (2d) exposed to different respective surfaces of the body at locations spaced apart from each other.
Note: the simply states that the ends of the coil just require a main lead-out portion and a auxiliary lead-out portion exposed to different respective surfaces of the body at locations spaced apart from each other. Jang et al. para 0057-0060 and figures 5 clearly teaches these features.
Regarding claim 13, Jang et al. (figures 3a/5 and para 0055-0060) discloses
wherein the first main lead-out portion, the first auxiliary lead-out portion, the second main lead-out portion, and the second auxiliary lead-out portion are exposed to different respective surfaces of the body at locations spaced apart from each other. (see figure 3a/5)
Regarding claim 14, Jang et al. (figures 3a/5 and para 0055-0060) discloses wherein the first main lead-out portion and the second main lead-out portion are exposed to opposing surfaces of the body, and the first auxiliary lead-out portion and the second auxiliary lead-out portion are exposed to opposing surfaces of the body.
Regarding claim 15, Jang et al. (figure 1) discloses wherein the first main lead-out portion and the first auxiliary lead-out portion are exposed to respective surfaces of the body that are adjacent to each other.
Regarding claim 16, Jang et al. (figures 3a/5 and para 0055-0060) discloses wherein the first main lead-out portion and the first auxiliary lead-out portion are exposed to respective surfaces of the body that are adjacent to each other, and the second main lead-out portion and the second auxiliary lead-out portion are exposed to respective surfaces of the body that are adjacent to each other and different from the surfaces exposing the first main lead-out portion and the first auxiliary lead-out portion.

Regarding claim 18, Jang et al. (figures 3a/5 and para 0055-0060) discloses wherein the first and second main lead-out portions and the first and second auxiliary lead-out portions are each exposed to only one different respective surface of the body.
Regarding claim 19, Jang et al. (figures 3a/5 and para 0055-0060) discloses first and second external electrodes disposed on opposing surfaces of the body,
wherein the first external electrode contacts only one of the first main lead-out portion and the first auxiliary lead-out portion, and the second external electrode contacts only one of the second main lead-out portion and the second auxiliary lead-out portion.
Regarding claim 20, Jang et al. (figures 3a/5 and para 0055-0060) discloses wherein the first and second external electrodes each extend from one of the opposing surfaces of the body to a same mounting surface of the body.
Allowable Subject Matter
1.	Claims 1-10 are allowed.
2.	The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record, taken alone or in combination, fails to teach or suggest the interconnection and interrelationship, an internal insulating layer disposed in the body; and a coil portion disposed on the internal insulating layer,
wherein the coil portion comprises: first and second coil patterns disposed on opposing  surfaces of the internal insulating layer, respectively, a first main lead-out portion and a first auxiliary lead-out portion extending from the first coil pattern, and respectively exposed to a front surface and one side surface of the body connected to each other among the plurality of  walls of the body, and a second main lead-out portion and a second auxiliary lead-out portion extending from the second coil pattern, and respectively exposed to a rear surface and another side surface of the body connected to each other among the plurality of walls of the body as claimed in combination with the remaining limitations of independent claim 1.
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HINSON whose telephone number is (571)270-7915. The examiner can normally be reached M to F; 8 -5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONALD HINSON/Primary Examiner, Art Unit 2837